Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 25th, 2022 has been entered. Claims 1-22 and 24-26 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 25th, 2022.
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 	With respect to 35 U.S.C. § 101 (see Applicant’s Response, page 10), Applicant’s amendments to the claims have overcome the §101 rejections for claims 1-5, 12-16, 19, and 24-26 regarding the claimed invention being directed to abstract ideas without significantly more. However, Applicant’s amendments have not overcome the §101 rejection for claim 25 due to the claimed invention being directed to non-statutory subject matter (see “Claim Rejections - 35 USC § 101” below). 
With respect to Feldman, (see Applicant’s Response, page 17), Applicant argues that Feldman fails to disclose or suggest, at least, "updating, by machine learning, the one or more semantic vector rules to include at least one new semantic vector rule based on a semantic rule state evaluation," as recited in claim 1. Applicant further argues claims 12 and 24-26 each have their own unique scope, and recite certain elements that are similar to those of claim 1 highlighted above. Thus, the deficiencies in Feldman as to claim 1 are also applicable to claims 12 and 24- 26, along with all the claims dependent upon claims 1 and 12.
Examiner submits that Applicant’s amendments to the claims alter the scope of the invention. The claims now include the limitation "updating, by machine learning, the one or more semantic vector rules” ” which has not been previously considered.
With respect to Feldman, (see Applicant’s Response, pages 17-18), Applicant further argues that the Office Action appears to have taken the position that the creation of a relation extraction rule disclosed in paragraph [0059] of Feldman corresponds to the claimed updating of one or more semantic vector rules, and that the relation extraction rule in Feldman also corresponds to the claimed one or more semantic vector rules. In other words, the Office Action appears to believe that the relation extraction rule in Feldman corresponds to two different semantic vector rules. Applicant further argues that Feldman fails to disclose or suggest that the relation extraction rule is updated to include a new relation extraction rule. Feldman also fails to disclose or suggest any information that the creation of the relation extraction rule is by machine learning. Thus, contrary to the Office Action's position, it is respectfully submitted that Feldman fails to disclose or suggest all the elements of claims 1, 12, and 24-26.
Examiner respectfully disagrees. Fig. 7 elements 720, 750, 760, 770, 730, and 740 of Feldman demonstrate that creation of a relation extraction rules is a recursive process, in which a Current Rulebook is use to parse sentences and then is updated with new rules as patterns are discovered, which under its broadest reasonable interpretation constitutes that the relation extraction rule is updated to include a new relation extraction rule. This process is further shown in [0060], as created extraction rules are used to parse sentences for further data extraction and rule updating on an ongoing basis. Thus, Feldman can be considered to disclose that the relation extraction rule is updated to include a new relation extraction rule.
While Feldman does not disclose that the creation of the relation extraction rule is by machine learning, Examiner argues that Applicant’s amendments to the claims alter the scope of the invention and therefore Applicant's amendment necessitated the new ground(s) of rejection. Examiner argues that Drennan cures the deficiency of Feldman. In paragraph [0055], lines 1-5 on page 5 of the Specification, Drennan teaches the use of neural networks in an embodiment of a system for evaluating and mining text data in insurance applications including automatically detecting semantic events using semantic rules and updating a database with the detected event (Abstract). Under its broadest reasonable interpretation, the combination of Feldman and Drennan teaches that the creation of the relation extraction rule is by machine learning. The rejection of claims 1, 12, and 24-26 as made obvious by combination of Feldman in view of Drennan as reasoned in the prior action is maintained.
Applicant submits that claims 2-5, 8, 13-16, and 19 are variously dependent upon one of claims 1 and 12, and are also patentable over Feldman based at least on their dependencies, as well as for the additional elements these claims recite. . Similarly to claims 1, 12, and 24-26 above, the rejection of claims 2-5, 8, 13-16, and 19 as made obvious by combination of Feldman in view of Drennan as reasoned in the prior action is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer program product encoding instructions for performing a process” encompasses signals per se (see MPEP § 2106, subsection I). The specification provides no structure or medium for the “computer program product” and thus the claim can include transitory forms of signal transmission. The further recitation of “instructions” in claim 25 only serves to limit the content carried by the program product. As understood in light of the specification, the broadest reasonable interpretation of claim 25 encompasses signals which are not within one of the four statutory categories of invention. See MPEP 2106.03 I. It is suggested that claim 25 be amended to recite a “non-transitory” computer program product to overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, and 9 recite the limitation "the user." Claim 6 additionally recites the limitation “the report”.  There is insufficient antecedent basis for these limitations in the claims. For advanced prosecution, the claims will be interpreted as dependent on claim 3.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 18, and 20 recite the limitation "the user." Claim 17 additionally recites the limitation “the report”.  There is insufficient antecedent basis for these limitations in the claims. For advanced prosecution, the claims will be interpreted as dependent on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, et. al. (Document ID US 2014/0082003 A1), hereinafter Feldman, in view of Drennan (Pub. No. US 2015/0205862 A1).

Regarding claim 1, Feldman teaches a method, comprising
	analyzing a set of documents comprising a plurality of text (Spec, page 1, [0010], lines 2-4); 
extracting information from the plurality of text (Spec, page 2, [0037], lines 1-3) based on one or more semantic vector rules (Spec, page 4, [0060], lines 1-6 – the parser uses semantic rules to extract the information from documents; Spec, page 4, [0057], lines 1-7 - the relation instances correspond to vectors as they represent meaningful relationships between lexical entities); and 
updating the one or more semantic vector rules to include at least one new semantic vector rule (Spec, page 4, [0058], lines 1-2 – relations detected by the parser are analyzed for recurring patterns of relations, and then a new rule is created from the detected pattern in [0059], lines 1-2) based on a semantic rule state evaluation (Spec, page 4, [0054], lines 1-11; [0055], lines 1-2; [0057], lines 1-2 - parsing the documents to determine relations is evaluation of text using semantic rules. Figure 3 shows the generic parser uses a generic rulebook 320).
However, Feldman does not teach that the updating the one or more semantic vector rules is done by machine learning. Drennan teaches a system for evaluating and mining text data in insurance applications including automatically detecting semantic events using semantic rules and updating a database with the detected event (Abstract). Drennan further teaches the use of neural networks in an embodiment of the system (Spec. page 5, [0055], lines 1-5). 
Adapting Feldman to incorporate the teachings of Drennan provides a method, comprising: 
analyzing a set of documents comprising a plurality of text (Feldman, Spec, page 1, [0010], lines 2-4); 
extracting information from the plurality of text (Spec, page 2, [0037], lines 1-3) based on one or more semantic vector rules (Feldman: Spec, page 4, [0060], lines 1-6 – the parser uses semantic rules to extract the information from documents; Spec, page 4, [0057], lines 1-7 - the relation instances correspond to vectors as they represent meaningful relationships between lexical entities); and 
updating, by machine learning, the one or more semantic vector rules to include at least one new semantic vector rule (Feldman: Spec, page 4, [0058], lines 1-2 – relations detected by the parser are analyzed for recurring patterns of relations, and then a new rule is created from the detected pattern in [0059], lines 1-2, now adapted to be accomplished using machine learning as taught in Drennan Spec. page 5, [0055], lines 1-5) based on a semantic rule state evaluation (Feldman: Spec, page 4, [0054], lines 1-11; [0055], lines 1-2; [0057], lines 1-2 - parsing the documents to determine relations is evaluation of text using semantic rules. Figure 3 shows the generic parser uses a generic rulebook 320).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feldman to incorporate the teachings of Drennan. Both Feldman and Drennan are directed to systems for text mining for the purpose of updating a database with new semantic rules. Furthermore, Feldman addresses the benefits of using a machine learning (ML) approach as opposed to a no-ML approach, noting that the use of machine learning provides the benefit of reduced human labor requirement (Spec. page 1, [0007-8]), an advantage also noted by Drennan (Spec. page 1, [0002]). Therefore, it would have been obvious to combine the features of both disclosures to provide a system that reduce the human labor cost of updating semantic vector rules.

Regarding claim 2, the combination further teaches wherein the semantic rule state evaluation is based on shared context (Feldman, Spec, page 4, [0054], lines 7-11 – the parsing is done using a generic parser or domain-specific parsing across all documents, which can be considered a shared context).

Regarding claim 3, the combination further teaches providing a report comprising the extracted information to a user (Feldman, Spec, page 5, [0084], lines 2-5 - the results of the analyzing and automatic relation clustering can be considered a report), wherein the report comprises at least one new semantic vector rule (Feldman, Spec, page 5, [0084], lines 2-5 – the results comprise the automatic relation clusters which form the new relation extraction rules; the relation clusters are comprised of relation instances which correspond to vectors as described above). 

Regarding claim 4, the combination further teaches displaying the report comprising the extracted information to the user (Feldman, Spec, page 5, [0084], lines 2-5 - the human assistant must view the results to edit them, therefore the results must be displayed to the human assistant).

Regarding claim 5, the combination further teaches wherein the displaying of the report occurs after the analyzing of the plurality of text (Feldman, Spec, page 5, [0084], lines 2-5 - the automatic relation clustering is the result of the analysis and therefore must come after the analysis of the plurality of text documents).

Regarding claim 6, the combination further teaches the method according to claim 3, wherein the at least one new semantic vector rule is discovered by the user upon reviewing of the report or the plurality of the text (Feldman, Spec, page 5, [0084], lines 2-5; the clusters refer to the new rule vectors).

Regarding claim 7, the combination further teaches method according to claim 3, wherein the user uses a rule discovery tool to discover the at least one new semantic vector rule (Feldman, Spec, page 5, [0084], lines 2-5; the clusters refer to the new rule vectors, whole invention can be considered a rule discovery tool).

Regarding claim 8, the combination further teaches wherein the report comprises a trace back illustrating the one or more semantic rules used to extract theWO 2019/051064PCT/US2018/049716 26 information (Feldman, Spec, page 5, [0084], lines 2-5 - the automatic relation clustering can be considered a trace back as it shows the relation patterns used to make the new rules).

Regarding claim 9, the combination further teaches requesting the user to affirm or not affirm the at least one new semantic vector rule (Feldman, Spec, page 5, [0084], lines 2-5; filtering out uninteresting relations can be considered affirming and not affirming new rules).

Regarding claim 10, the combination further teaches wherein the extracting of the information comprises matching the semantic vector rules with a vector space sequence of the plurality of the text (Feldman, Spec, page 4, [0054], lines 1-7; the parser is matching semantic rules and the vector space sequence would be the constituents, demonstrated by the tree).

Regarding claim 11, the combination further teaches wherein the extracted information comprises one or more entities (Feldman, Spec, page 4, [0055], lines 1-2; entities extracted).

Regarding claims 12, 24, 25, and 26, the claims are directed to, respectively: an apparatus comprising at least one processor; and at least one memory including computer program code; a non-transitory computer-readable medium encoding instructions; a computer program product, and a computer program, embodied on a non-transitory computer readable medium which: cause the apparatus/hardware/processor or a process to perform the features presented in the claimed method of claim 1. Feldman teaches an apparatus comprising these elements (Spec, page 2, [0026], lines 2-7) for performing the method of claim 1, therefore claims 12, 24, 25, and 26 are rejected under the same grounds.  

Regarding claim 13, claim is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 14, claim 14 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 15, claim 15 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Regarding claim 16, claim 16 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claim 17, claim 16 is directed to an apparatus (detailed with respect to claim 14 above) corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Regarding claim 18, claim 16 is directed to an apparatus (detailed with respect to claim 14 above) corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Regarding claim 19, claim 19 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 8 and is rejected under the same grounds.

Regarding claim 20, claim 16 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 9 and is rejected under the same grounds.

Regarding claim 21, claim 16 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 10 and is rejected under the same grounds.

Regarding claim 22, claim 16 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 11 and is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coulet et. al. (Document ID US 2013/0073571 A1) teaches methods to develop an ontology by extracting and normalizing common relationships from text.
Brun et. al. (Document ID US 2009/0204596 A1) teaches a system and method for processing text involving using extracted information to identify relationships between entities and attributes.
Curin et. al. (Doc ID WO 2016/200902 A2) teaches a system for text processing which analyzes text to identify semantic patterns.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655